IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-93,622-01 & WR-93,622-02


                    EX PARTE SHEADRICK LEE JACKSON, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. CR03127 -HC-1 & CR03046 - HC 1
               IN THE 6TH DISTRICT COURT FROM RED RIVER COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to unlawful possession of a weapon and assault, family violence

impeding breath. He was sentenced to twenty-five years’ imprisonment for the weapons charge and

ten years for the family violence charge. Applicant filed these applications for writs of habeas

corpus in the county of conviction, and the district clerk forwarded them to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because trial counsel failed to challenge the

enhancements, failed to file motions, failed to interview witnesses, and failed to investigate.

Applicant has alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S. 52

(1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should
                                                                                                       2

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.

art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims. The trial court shall also supplement the record with

the document that gave Applicant notice of the enhancement allegations on the weapons charge.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 6, 2022
Do not publish